Filed 10/18/22 P. v. Negrette CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 THE PEOPLE,

           Plaintiff and Respondent,                                      E079139

 v.                                                                       (Super. Ct. No. FVI1501486)

 ROGER CHRISTOPHER NEGRETTE,                                              OPINION

           Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Shannon L.

Faherty, Judge. Affirmed.

         Jeffrey Manning-Cartwright, under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                                                              1
                                              I.

                                         INTRODUCTION

       Defendant and appellant Roger Christopher Negrette appeals following a plea of

no contest. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, requesting this court to

conduct an independent review of the record. In addition, defendant has had an

opportunity to file a supplemental brief with this court and has not done so. Based on our

independent review of the record, we find no error and affirm the judgment.

                                              II.
                                                                       1
                   FACTUAL AND PROCEDURAL BACKGROUND

       Defendant is a friend of 11-month-old A.C.’s paternal grandmother. On June 11,

2015, A.C’s grandmother left A.C. in the care of defendant. A.C. was healthy and

unharmed when her grandmother left her in defendant’s care. On June 13, 2015, a 911

call was placed from defendant’s home because A.C. was not breathing, but was

resuscitated and stabilized enough by medical aid to be transported via air ambulance to

Loma Linda University Children’s Hospital (LLUCH). Forensic pediatricians at LLUCH

discovered A.C. had retinal hemorrhages and massive swelling to her brain and

concluded A.C.’s injuries were consistent with abusive head trauma. On July 15, 2015,

A.C. died as a result of her injuries.




       1
           The factual background is taken from the police report.

                                              2
       After he agreed to speak with detectives, defendant admitted to shaking A.C. for

approximately 20 seconds and lying her face down on a couch where he hit her

repeatedly with his fist and an open hand on her back and on the back of her head

because he was frustrated with A.C. as she would not fall asleep. He noted that he

watched A.C.’s head shake back and forth and side to side as he assaulted her.

       On June 16, 2015, a complaint was filed charging defendant with one count of

murder (§ 187, subd. (a); count 1) and one count of assault on a child causing death

(§ 273ab, subd. (a); count 2). An amended complaint was filed on May 4, 2016, adding

count 3, unlawful sexual intercourse (§ 261.5, subd. (c); count 3) with C.H., a minor more

than three years younger than defendant.

       Following the preliminary hearing, defendant was held to answer all three counts.

And on May 9, 2016, an information was filed charging defendant with counts 1, 2 and 3.

       Following numerous continuances, on May 3, 2022, the parties reached an

agreement. Under the agreement, the information was amended to add count 4, voluntary

manslaughter (§ 192, subd. (a)) and count 5, child abuse (§ 273a, subd. (a)), with an

enhancement for causing great bodily injury (§ 12022.7, subd. (e)). Pursuant to the

negotiated plea agreement, defendant thereafter waived his constitutional rights and

pleaded no contest to counts 3, 4 and 5. In return, counts 1 and 2 were dismissed and

defendant was promised a stipulated sentence of 14 years eight months in state prison.

The sentence was calculated as follows: the upper term of 11 years on count 4 for

voluntary manslaughter; one year four months on count 5 for child abuse, plus one year



                                            3
eight months for the great bodily injury enhancement attached to count 5, and eight

months on count 3 for unlawful sexual intercourse with a minor. The plea form specified

that “ct 4 & 5 are not subject to PC 654,” and that defendant “waives jury trial on

circumstances in aggravation.” Counsel stipulated that the police report and the

preliminary hearing transcript contained a factual basis for the plea. The court accepted

the plea, found the plea was given knowingly, freely, intelligently, and voluntarily, and

sentenced defendant to the agreed-upon sentence.

       On June 8, 2022, defendant filed a notice of appeal “based on the sentence or other

matters that occurred after the plea and do not affect its validity.” Defendant did not

request a certificate of probable cause.

                                            III.

                                       DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him. Upon examination of the record, counsel has filed a brief under the

authority of People v. Wende, supra, 25 Cal.3d 436 and Anders v. California, supra, 386

U.S. 738, setting forth a statement of the case, a summary of the facts and potential

arguable issues, and requesting this court conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       An appellate court conducts a review of the entire record to determine whether the

record reveals any issues which, if resolved favorably to defendant, would result in



                                             4
reversal or modification of the judgment. (People v. Wende, supra, 25 Cal.3d at pp. 441-

442; People v. Feggans (1967) 67 Cal.2d 444, 447-448; Anders v. California, supra, 386

U.S. at p. 744; see People v. Johnson (1981) 123 Cal.App.3d 106, 109-112.)

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                           IV.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               CODRINGTON
                                                                                          J.

We concur:


MILLER
                Acting P. J.


RAPHAEL
                          J.




                                            5